Citation Nr: 1137984	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied service connection for PTSD.  

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in his April 2006 claim for service connection, the Veteran filed a claim for service connection for PTSD.  In the December 2006 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnoses of adjustment disorder) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has current PTSD related to service.  Specifically, he has described seeing burn victims at Brooks Army Medical Center in Fort Sam Houston, Texas and seeing wounded from Vietnam at the U.S. Army Hospital in Okinawa.  He has also reported seeing autopsies at this facility.  The Veteran's service personnel records confirm that his military occupational specialty (MOS) was a medical records specialist.  These records also confirm that he served at Fort Sam Houston from July 1968 to September 1968 and at the U.S. Army Hospital in Okinawa from October 1968 to February 1970.  The Board finds the Veteran's reports of seeing burned and wounded patients during his service at these military hospitals to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

In correspondence dated in May 2006, Dr. L.W.M., a psychologist at the Capitola Vet Center, reported that, during his service at the U.S. Army Hospital in Okinawa, the Veteran was exposed to many wounded troops being admitted to and discharged from the hospital, one of whom died.  She noted that he was also exposed to cadavers and autopsies.  Dr. L.W.M. opined that the Veteran had severe and chronic PTSD as a result of his Army tour.  

Records of VA treatment from the Palo Alto VA Medical Center (VAMC), to include the Monterey Clinic, reflect that, in May 2006, the Veteran reported psychiatric problems since service.  He reported being exposed to wounded and burned patients during service.  The Axis I diagnoses were adjustment disorder, not otherwise specified, and rule out PTSD.  The diagnoses during treatment the following month were PTSD and alcohol abuse.  Following treatment in July 2006 the diagnoses were alcohol abuse and transient, mild, subthreshold PTSD symptoms.  In August 2006 the Veteran's diagnoses were alcohol abuse in partial remission and adjustment disorder, not otherwise specified.  A September 2009 PTSD screening test was negative.  

The Board has carefully considered the May 2006 correspondence from Dr. L.W.M.; however, there is no indication that this psychologist reviewed the claims file prior to rendering this opinion.  Notably, more recent records of mental health treatment reflect subthreshold PTSD symptoms.  Based on the foregoing, the Board finds that a VA examination is needed so that a medical professional can review the record and provide a competent opinion regarding the claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).

As a final matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  While a June 2006 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for PTSD, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disorder, to include PTSD.  

2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following examination of the Veteran and a review of the record, the psychologist or psychiatrist should indicate whether the Veteran has now, or has had at any time since the filing of his April 2006 claim for service connection, a psychiatric disability, to include PTSD and/or adjustment disorder.  In regard to any such diagnosed disability, the psychologist or psychiatrist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service.

The examiner is advised that, for purposes of rendering the above opinion, the Board finds the Veteran's reports of seeing burned and wounded patients during his service in Army hospitals to be credible based on the evidence currently of record.  

In rendering the requested opinion, the examiner should consider and address the diagnoses of PTSD of record, as reflected in the May 2006 letter from Dr. L.W.M. and the June 2006 VA treatment records (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


